DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 7 previously recited “wherein the first wing boom is attached to an approximate mid-point of the starboard segment of the wing and the second wing boom is attached to an approximate mid-point of the port segment of the wing.” Claim 7 has been amended to recite “wherein the first wing boom is coupled at a mid-point of the starboard segment of the wing and the second wing boom is coupled at a mid-point of the port segment of the wing.” 
This amendment was clearly made in an attempt to overcome the rejection of claim 7 under 35 U.S.C. 102(a) over Parks (see, e.g., Applicant’s Remarks filed August 26, 2021 at page 3). In other words, applicant changed “attached to an approximate mid-point” to instead read “coupled at a mid-point” in order to narrow the scope of the claimed invention. 
 not described in the disclosure in such a way as to reasonably convey to one skilled in the art that a joint inventor had possession of the claimed invention at the time the application was filed. At most, the specification says “An inboard boom is attached to a mid-region of each segment” (¶ [0003] of applicant’s specification); and “In some embodiments, the inboard booms (e.g., 140a, 140b) are attached at approximately a midpoint on each segment of the wing 105 and the wingtip booms 145 are attached to each free end of the wing 105” (¶ [0022] of applicant’s specification). Thus, applicant’s disclosure describes the invention as it was previously claimed, namely a wing boom “attached to an approximate mid-point” of each wing segment.” Applicant’s disclosure does not describe a wing boom “coupled at a mid-point” of each wing segment. At least for these reasons, claim 7 is rejected under 35 U.S.C. 112(a). 
In light of applicant’s Reply filed August 26, 2021, the previous rejections under 35 U.S.C. 112(b) are moot and thus withdrawn. It is noted that amended claim 15 is being interpreted to encompass “an aircraft that does not necessarily have an internal cavity, and at least one of the first propeller, the second propeller, or the third propeller is configured to recess within an internal cavity of the aircraft during a second mode of operation” (see Office Action dated June 1, 2021 at page 3). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,577,091 to Parks et al. (“Parks”).
Regarding claim 1, Parks discloses an aircraft having a center of gravity, the aircraft comprising: 
a fuselage (102); 
a forward swept wing (106, FIGS. 3A-3B) mounted to the fuselage, the wing having a port segment and a starboard segment, each segment extending outwardly from the fuselage to a free end, wherein the free end of each segment is a forward most region of the wing (FIGS. 3A-3B); 
a tail region extending from the fuselage (region at and around 108, 122); and 
a set of propellers (124) configured such that an aerodynamic center of the aircraft is approximately aligned with a center of gravity of the aircraft during a mode of operation (Col. 8, lines 31-34), the set including a first propeller, a second propeller, and a third propeller, wherein the first propeller and the second propeller are coupled to the wing, and the third propeller is coupled to the tail region (FIGS. 3A-3B).
Regarding claim 2, Parks discloses a first wing boom attached along the starboard segment of the wing (118 extending between 106 and 104); and a second wing boom attached along the port segment of the wing (118 extending between 106 and 104), wherein the tail region includes a tail boom (118 extending from 108; FIGS. 3A-3B).  
Regarding claim 3, Parks discloses a third wing boom (128) attached to a free end of the starboard segment of the wing; and a fourth wing boom (128) attached to a free end of the port segment of the wing (FIGS. 3A-3B).
Regarding claim 8, Parks discloses wherein the first and second propellers are coupled to the first and second wing booms, respectively (FIGS. 3A-3B).
Regarding claim 9, Parks discloses a fourth propeller (124) coupled to a third wing boom (128), wherein the third wing boom is coupled to the starboard segment of the wing; and a fifth propeller (124) coupled to a fourth wing boom (128), wherein the fourth wing boom is coupled to the port segment of the wing (FIGS. 3A-3B).
Regarding claim 13, Parks discloses wherein the first propeller, the second propeller, and the third propeller have substantially equal diameters (Col. 10, lines 60-65).
Regarding claim 14, Parks discloses wherein the first propeller rotates in a direction opposite to a rotational direction of the second propeller during the mode of operation (Col. 11, lines 7-9).
Regarding claim 15, Parks discloses wherein at least one of the first propeller, the second propeller, or the third propeller is configured to be recessed within an internal cavity of the aircraft during a second mode of operation (FIG. 5; Col. 12, line 65 to Col. 13, line 11; note: the claim does not require the aircraft to have an internal cavity in which the propeller recesses, and the propellers of Parks are indeed configured to recess within an internal cavity of the aircraft. See also page 3 of this Action above, as well as page 3 of the Office Action dated June 1, 2021).
Regarding claim 16, Parks discloses wherein the tail region includes a T-tail (Col. 12, lines 18-24) having a fin (120) with a rudder (132) configured to control yaw motion of the aircraft and a tail plane attached perpendicularly to the fin (Col. 12, lines 8-12).
Regarding claim 17, the Parks discloses wherein the tail plane includes a tail control surface configured to rotate about an axis parallel to the tail plane to control the pitch of the aircraft (Park at Col. 9, lines 1-12; Col. 12, lines 8-17). 
Regarding claim 20, Parks discloses wherein the first propeller is attached to a free end of the starboard segment of the wing and the second propeller is attached to a free end of the port segment of the wing (FIGS. 3A-3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above in view of U.S. Patent No. 10,450,062 to Bova et al. (“Bova”).
Regarding claim 4, Parks teaches each and every element of claim 2 as discussed above, but it does not explicitly teach wherein at least one of the first wing boom, the second wing 
Bova teaches wherein at least one of the first wing boom (214-1), the second wing boom (214-2), or the tail boom includes a boom control effector (217-1, 217-2) configured to direct airflow generated by a propeller (FIG. 2A; Col. 7, lines 31-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks to further include the boom control effector, as taught by Bova, in order to help navigate the aircraft. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 2 above in view of U.S. Publication No. 2008/0236137 to Julliard et al. (“Julliard”).
Regarding claim 5, Parks teaches each and every element of claim 2 as discussed above, but it does not explicitly teach wherein at least one of the first wing boom, the second wing boom, or the tail boom is hollow and is configured as a resonator tuned to a frequency of a propeller during the mode of operation.
Julliard teaches an aircraft, wherein a nacelle is hollow and is configured as a resonator tuned to a frequency of a propeller during the mode of operation (¶ [0038], FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks by making at least one of the first wing boom, the second wing boom, or the tail boom hollow and configured as a resonator tuned to a frequency of a propeller during the mode of operation, as taught by Julliard, in order to reduce acoustic noise.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 2 above in view of U.S. Patent No. 10,124,890 to Sada-Salinas et al. (Sada-Salinas).
Regarding claim 6, Parks teaches each and every element of claim 2 as discussed above, but it does not explicitly teach wherein at least one of the first wing boom, the second wing boom, or the tail boom is configured to retain a battery.
Sada-Salinas teaches an aircraft, wherein at least one of the first wing boom, the second wing boom, or the tail boom is configured to retain a battery (8, FIG. 7; Col. 3, lines 39-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks such that at least one of the first wing boom, the second wing boom, or the tail boom is configured to retain a battery, as taught by Sada-Salina, in order to provide power to the propellers.
Claims 7, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above. 
Regarding claim 7, Parks teach wherein the first wing boom is attached to an approximate mid-point of the starboard segment of the wing and the second wing boom is attached to an approximate mid-point of the port segment of the wing, but Parks does not explicitly teach wherein the first wing boom is coupled at a mid-point of the starboard segment of the wing and the second wing is coupled at a mid-point of the port segment of the wing. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed first and second booms each being coupled at a midpoint of the respective segment of the wing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks such that the first 
Regarding claim 11, Parks teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein an angle formed between the starboard segment of the wing and the fuselage is less than 20 degrees.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the angle being less than 20 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks such that the angle formed between the starboard segment of the wing and the fuselage is less than 20 degrees, in order to further align the aerodynamic center and the center of gravity (see, e.g., Parks at Col. 8, lines 31-34).
Regarding claim 18, Parks teaches each and every element of claim 1 above, but it does not explicitly teach wherein a total area of the set of propellers has a disc loading of less than 15 pounds per square foot. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of disc loading being less than 15 pounds per square feet. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Park so that the total area of the set of propellers has a disc loading of less than 15 pounds per square foot, in order to improve flight efficiency. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above, in view of U.S. Publication No. 2018/0215465 to Renteria (“Renteria”). 
Regarding claim 10, Parks teaches each and every element of claim 1 as discussed above, and it teaches a fourth propeller (124) coupled to the tail region of the aircraft (118 extending from 108). Parks does not explicitly teach wherein at least one of the first propeller, the second propeller, the third propeller, and the fourth propeller includes a set of co-rotating propellers.
Renteria teaches an aircraft, wherein at least one of the first propeller, the second propeller, the third propeller, and the fourth propeller includes a set of co-rotating propellers (963, 964; FIG. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks such that at least one of the first propeller, the second propeller, the third propeller, and the fourth propeller includes a set of co-rotating propellers, as taught by Renteria, in order to increase payload and stability. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above, in view of U.S. Patent No. 10,513,341 to Jenkins (“Jenkins”).
Regarding claim 12, Parks teaches each and every element of claim 1 as discussed above, but it does not explicitly teach a set of cruise propellers coupled to each free end of the wing, wherein each cruise propeller rotates in a plane substantially orthogonal to the wing.
Jenkins teach an aircraft, including a set of cruise propellers (106) coupled to each free end of the wing, wherein each cruise propeller rotates in a plane substantially orthogonal to the wing (FIG. 1).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claim 1 above in view of U.S. Publication No. 2020/0354049 to Noppel et al. (“Noppel”) and U.S. Publication No. 2008/0054121 to Yoeli (“Yoeli”).
Regarding claim 19, Parks teaches each and every element of claim 1 as discussed above, and it teaches a cockpit/cabin for carrying four people in an air taxi configuration (Col. 6, lines 50-54); but it does not explicitly teach four seats, disposed within the fuselage, oriented in two rows, wherein the two rows are tiered such that one row of seats is elevated above another row of seats.
Noppel teaches an aircraft comprising teach four seats, disposed within the fuselage, oriented in two rows (FIG. 4E).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Parks by further including the four seats, as taught by Noppel, in order to improve comfort for the passengers. 
The combination of Parks and Noppel does not explicitly teach wherein the two rows are tiered such that one row of seats is elevated above another row of seats.
Yoeli teaches an aircraft with two rows of passenger seats, wherein the two rows are tiered such that one row of seats is elevated above another row of seats (FIG. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Parks and Noppel combination so that the two rows are tiered . 
Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive and/or are moot in light of the new grounds for rejection.
Parks discloses each and every of claim 1, including “a set of propellers configured such that an aerodynamic center of the aircraft is approximately aligned with a center of gravity of the aircraft during a mode of operation.” Parks discloses an aircraft with a forward swept wing and a set of propellers, as claimed in claim 1. Parks also discloses the aerodynamic center of the aircraft is approximately aligned with a center of gravity of the aircraft during a mode of operation, as claimed in claim 1 (Col. 8, lines 31-34). It is the entire structure of an aircraft that provides the approximate alignment of the aerodynamic center and the center of gravity. Thus, while Parks mentions the forward-swept wings allowing the aerodynamic center to be approximately aligned with a center of gravity, Parks could just as well say that the configuration of the set of propellers allows the aerodynamic center to be approximately aligned with a center of gravity. 
In light of the current amendments to claim 7, claim 7 is now rejected under 35 U.S.C. 103 as being unpatentable over Parks. As discussed above, Parks as modified teaches wherein the first wing boom is coupled at a mid-point of the starboard segment of the wing and the second wing is coupled at a mid-point of the port segment of the wing. Also as discussed above, claim 7 is now rejected under 35 U.S.C. 112(a); the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARISA V CONLON/Examiner, Art Unit 3643         

/Nicholas McFall/Primary Examiner, Art Unit 3644